Citation Nr: 1210724	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO. 09-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides. 

2. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to an initial disability evaluation in excess of 50 percent for an acquired psychiatric disorder. 

4. Entitlement to a disability evaluation in excess of 60 percent for residuals of lung cancer. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1971 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The rating decision denied service connection for hearing loss, tinnitus, and diabetes mellitus. It granted service connection for an acquired psychiatric disorder and assigned an initial 30 percent evaluation effective January 16, 2007, and continued a 60 percent evaluation for residuals of lung cancer. 

Effective December 23, 2005, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, a September 2010 rating decision increased the Veteran's initial disability evaluation for an acquired psychiatric disorder from 30 percent to 50 percent and assigned an earlier effective date of December 23, 2005 for the initial rating. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In September 2010, the Veteran requested a hearing. However, his attorney submitted a statement in October 2011 canceling the request for a hearing. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2011). 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an increased evaluation for residuals of lung cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran has been diagnosed with diabetes mellitus. 

2. The Veteran's mood disorder does not cause occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2. The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9435 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to the Veteran's claim for an increased initial evaluation for an acquired psychiatric disorder, this appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in May 2007. 

With regard to all claims on appeal, VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2007. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A follow up letter was issued in June 2008. His claims were then readjudicated in the June 2009 SOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, reports of post-service medical treatment, and reports of VA psychiatric examinations in December 2007 and May 2010.

The RO provided the Veteran with VA examinations for his acquired psychiatric disorder in December 2007 and May 2010. In his June 2009 Substantive Appeal, the Veteran asserted that VA failed in its duty to assist because the December 2007 VA examination was inadequate. Both VA examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. 

In his June 2009 Substantive Appeal, the Veteran argued that VA failed in its duty to assist by not providing a VA examination for his diabetes mellitus claim. In this case, an examination is not warranted. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be explained below, the Veteran has not been shown to have diabetes mellitus at any time during the pendency of the appeal. Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his claims. Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). 

From all assertions noted, the Board has noted no prejudice inures to the Veteran by the current actions. See generally Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted"). Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Entitlement to Service Connection for Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as the result of exposure to herbicides in the Republic of Vietnam. Because there is no evidence that he has diabetes mellitus, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). This decision focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6). The Veteran served in the Republic of Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to herbicides. Diabetes mellitus is a disease associated with exposure to herbicides. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). However, he has not been diagnosed with diabetes mellitus, and as a result service connection is not warranted because the first element of a service connection claim has not been satisfied. Hickson, 12 Vet. App. at 253.

In his March 2008 NOD, the Veteran asserted that he had been diagnosed with diabetes mellitus, and that additional medical evidence, a continuity of symptoms statement, a medical diagnosis, and a nexus opinion would be provided. In his June 2009 Substantive Appeal, he again asserted that he had been diagnosed with diabetes mellitus, and that a diagnosis would be provided along with medical evidence and a medical opinion. The Veteran has not provided any evidence to support his assertion that he had been diagnosed with diabetes mellitus. 

The Veteran's VA treatment records show that his March 2008 plasma glucose reading was 102 mg/dl, which is in the normal range. In March 2009 it was 104 mg/dl, which is in the normal range. In March 2010, it was 114 mg/dl and was noted to be high. However, diabetes was not diagnosed and the Veteran was not classified as pre-diabetic based upon this reading. 

Although the Veteran asserts that he has been diagnosed with diabetes mellitus, contemporaneous medical evidence of record does not confirm such a diagnosis. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Although the Veteran stated in March 2008 and June 2009 that he had evidence to confirm a diagnosis of diabetes mellitus, he has not submitted such evidence. 

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that he has been diagnosed with diabetes mellitus, the preponderance of the evidence is against the claim. The provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an Initial Disability Evaluation in Excess of 50 Percent for an Acquired Psychiatric Disorder

The Veteran contends that his psychiatric disorder is more severe than reflected by its initial evaluation of 50 percent. Because his symptoms do not cause occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, his claim will be denied.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's mood disorder is evaluated under the General Rating Formula for Mental Disorders. Under these criteria a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9435. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, GAF scores ranging between 71 and 80 are assigned when if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran's mood disorder was caused by his service-connected lung cancer, its treatment, and its residuals. He receives treatment for his mood disorder through VA. In a November 2005 VA treatment report, he was alert and oriented to time, person, and place. His thought processes and speech content were within normal limits. He had a good range of affect. His memory was intact for past and present events, except that after five minutes elapsed, he could only recall two out of three words. His judgment was intact. His GAF score was 60 to 65. In December 2005 he was treated for insomnia, and his GAF score was 65. In June and September 2007, his GAF score was 75. In December 2007, he stated that he tried to keep himself busy. His mood disorder was stable and he was sleeping better. He reported occasionally having "bad days" and intrusive thoughts. He denied suicidal and homicidal ideation. His therapist noted that overall he was "functioning well," and assigned a GAF score of 75. 

In April 2008, he reported that he kept busy by gardening, and that he could function well except for activities which required bending. He demonstrated a good range of affect. He denied suicidal and homicidal ideation, but reported occasional intrusive thoughts of combat. His GAF score was 75 and he was noted to be mildly impaired. 

In March 2009, he reported having no new or unusual nightmares. He had no crying spells, anger outbursts, or panic attacks. He denied suicidal and homicidal ideation. He described his mood as "all right," and his affect was appropriate. His thought processes and speech content were within normal limits and delusional material was not observed. His concentration was average, his judgment was adequate, and his insight was fair. 

In June 2009, his therapist noted that emotionally, the Veteran "feels he is doing well." He had no new or unusual flashbacks. His mood was even and euthymic. He slept well through the night. He denied suicidal and homicidal ideation. His speech content was within normal limits. He reported getting along well with his wife. His attention and concentration were intact. 

In October 2009, he reported having no anger outbursts, crying spells, or panic attacks. He slept "reasonably well," but still had occasional nightmares which he thought were "manageable." He was looking forward to going hunting. He denied suicidal and homicidal ideation. He was alert and oriented and his speech content was within normal limits. He denied hallucinations and no delusional material was observed. His attention and concentration were intact. 

In April 2010, he reported having nightmares once a month. He reported socializing at the Veterans of Foreign Wars post, but rarely went to church. He stated that his mood was "fine."  His thought processes and speech content were within normal limits. He denied hallucinations and no delusional material was observed. He was currently satisfied with his treatment. 

In addition to his treatment at VA facilities, the Veteran underwent two VA examinations and one private evaluation to assess the severity of his mood disorder. 

In December 2007, he underwent a VA psychiatric examination for the purposes of establishing service connection for his mood disorder. He reported that prior to being diagnosed with lung cancer, he did a lot of physical activities such as hunting, fishing, and gardening. He stated that he could no longer do those activities because his left lung had been removed. He felt worthless. He had trouble sleeping. The examiner noted that his depression was moderately severe and had been constant since his diagnosis of lung cancer. His social and occupational impairment was severe because his shortness of breath cost him his employment and his ability to engage in recreational activities. He depended on his wife greatly for support. He stated that he had three sons, ten grandchildren, 17 siblings, and his mother lived next door to him. He stated that his family helped him stay alive because otherwise he "contemplates suicide or giving up entirely." Upon examination, his speech content was within normal limits. He had no impulse control problems. The examiner provided an etiology opinion for the purposes of establishing service connection and assigned a GAF score of 59. 

In May 2010 the Veteran was examined by Dr. S. W., a private psychologist, for an interview and evaluation. The Veteran arrived at the interview adequately groomed and properly dressed. He maintained good eye contact. There was "some lack of clarity in his enunciation" when he spoke. He agreed to the statement, "[l]ately, I haven't been able to organize my thoughts very well." During the interview, he expressed an average amount of thoughts, and his train of thought was without disturbances of logic or bizarreness. His speech was without unusual ideation. He described his mood as "fine," but that he was very easily upset. He then stated that he was "usually pretty calm." He reported sleep disturbance and poor appetite. He appeared depressed. His affect was flat. His mental content consisted mainly of depression and feeling unloved. He denied suicidal ideation and hallucinations. The examiner found that he had no faulty perceptions or misinterpretations of reality. 

He was alert, responsive, and well oriented other than thinking that it was Summer when it was Spring instead. He had difficulty with recall tasks; he could only recall one of three words after time elapsed. He performed serial subtractions with one error. He had difficulty with the drawing task that assessed visuospatial ability. He successfully interpreted "some" proverbs. His short term memory appeared "somewhat compromised." Dr. S. .W. found that he had mild cognitive impairment. 

The Veteran's judgment and insight were intact and he could perform his activities of daily living. Based on the interview, a summary from the Veteran's attorney, and tests conducted at the interview, Dr. S. W. concluded that the Veteran had depression and anxiety. She described the depression as mild but cautioned that "it is questionable whether he is fully admitting to the extent and severity of his symptoms." He denied having a support system because he did not talk to anyone about his problems, even his friends. He enjoyed riding his "four-wheeler", hunting, fishing, and working in his woodshop. Dr. S. W. assigned a GAF of 41 and found that he had "serious impairment in several areas of functioning, disabilities [that] prevent gainful employment, some symptoms of PTSD, depression and anxiety, [and] lacks support system."

In August 2010, he underwent a second VA psychiatric examination. He reported that he had been married to his second wife since 2000, but had been partners with her for over 30 years. He got along well with his wife and three adult children. He was involved with his many siblings and attended cookouts and family gatherings. His 86 year old mother lived next door. For leisure, he liked to ride "four-wheelers," hunt, fish, and camp. He had woodworking and welding shops. He made birdhouses and other wood precuts that he gave to other people. He received treatment for his mood disorder in the form of individual psychotherapy and medication. He thought his therapy was beneficial and it helped him relax more easily. He reported being aggravated easily and becoming frustrated when he could not perform physical tasks such as performing repairs and mowing the lawn. The shortness of breath caused by his pneumonectomy caused anxiety. The examiner found that his depression was mild to moderate and that it was present daily or several times a week. 

Upon examination, the Veteran was dressed appropriately and neatly groomed. He was cooperative and friendly, and his speech was unremarkable. His affect was serious with some period of appropriate broadening. His overall interaction with the examiner was good. His mood was mildly anxious to moderately depressed. His attention was intact, he could perform serial subtractions and spell a word forward and backward. The examiner noted that "he performed both tasks well."  His thought processes were within normal limits. He denied hallucinations, suicidal ideation, and homicidal ideation. The examiner found that he did not perform obsessive rituals. He did not display inappropriate behavior at the examination. His judgment and insight were intact and his impulse control was good. He stated that he was not violent. He was able to maintain personal hygiene. He was unable to interpret proverbs appropriately, his responses were concrete. 

The examiner assigned a GAF score of 55 and stated that he had moderate social and occupational impairment. The examiner concluded that there was not total occupational and social impairment due to his symptoms, and that his mood disorder did not result in deficiencies in judgment, thinking, family, work, mood, or school. The examiner round that the mood disorder did not cause reduced reliability and productivity due to symptoms. The examiner stated that the Veteran's mood disorder caused an occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks due to symptoms, but that the Veteran generally functioned in a satisfactory manner. He stopped working as a result of his cancer treatment, and the examiner stated that "those same issues have contributed to depression that is chronic and mild to moderate in severity."  The Veteran's "depression alone would cause him occasional problems in work efficiency with periods during which he would likely have problems performing."

Throughout the appeal period, the Veteran's symptoms from his mood disorder have not met the criteria for a 70 percent evaluation. Dr. S. W.'s assessment of his symptoms represents his disability at its most severe. Dr. S. W. assigned a GAF score of 41, indicating serious symptoms or any serious impairment in social, occupational, and school functioning. VA health care providers assigned him a GAF score of 60 to 65, indicating moderate symptoms and mild symptoms. On several occasions, a GAF score of 75 was assigned, indicating that when present, his symptoms were transient and expectable. 

Dr. S. W. found that the Veteran's short term memory was compromised and that he had mild cognitive impairment. He displayed short term memory impairment in November 2005 as well. However, he was consistently oriented to time, place and person, with the exception of in May 2010, when he told Dr. S. W. he thought it was Summer when it was Spring. He has not demonstrated disorientation so severe that it warrants a 70 percent evaluation.

At no time in the record is it shown that he is unable to maintain minimal personal hygiene. He reported to his examinations and treatment sessions neatly groomed and appropriately dressed. 

His moods have varied between "fine," anxious, serious, and depressed. However, his examiners and treatment providers did not find that his moods or affects were inappropriate. 

He has consistently reported getting along well with his wife, who has been his partner for over 30 years. He described good relationships with his three adult children, 17 siblings, 10 grandchildren, and mother. Although his cancer treatment initially prevented him from engaging in enjoyable activities, during the appeal period he engaged in hunting, fishing, riding his four-wheeler, and woodworking. Even though he does not feel comfortable discussing his problems with people, he has friends and socializes at a Veterans of Foreign Wars post. The evidence shows that he is able to establish and maintain effective relationships with friends and family. 

Throughout the appeal period, his judgment and insight have remained intact. Although he reported being easily irritated, he has demonstrated proper impulse control and described himself as non-violent. His speech content has been consistently normal with the exception of Dr. S. W., who found that his enunciation was unclear. He experiences moderate to severe depression on a daily basis, but it does not prevent him from functioning independently and effectively; he is capable of performing his activities of daily living. At his December 2007 VA examination he stated that were it not for his family, he would consider suicide. Aside from this instance, he has consistently denied suicidal ideation. He denied obsessional rituals. 

The Veteran has not displayed deficiencies in family relations, judgment, thinking, or mood. He stopped working for a combination of medical problems, including his mood disorder. However, in the other areas discussed above, his symptoms do not impair him such that a 70 percent evaluation is warranted. 

The disability picture for the Veteran's mood disorder does not more closely approximate a 70 percent rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms have not met the requirements for a higher rating at any time since the effective date of his award, and a staged rating is not appropriate. Fenderson, 12 Vet. App. at 125-26. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's mood disorder are contemplated by the schedular criteria discussed above; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

The Veteran's claim for a total rating based upon individual unemployability (TDIU) was granted in a September 2010 rating decision. Therefore a discussion of whether a TDIU is warranted is not necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

      (ORDER ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus is denied. 

An initial disability evaluation in excess of 50 percent for an acquired psychiatric disorder is denied. 


REMAND

With regard to his claims for service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA audiology examination in September 2007. However, the audiologist's opinion is not legally adequate for the Board to conduct required appellate review. For this reason, the claim must be remanded. 

The appellate courts have repeatedly held that when VA conducts medical examinations, the Board must examine several factors in their evaluation. Among these factors are whether the examiner considered all available evidence; conducted appropriate clinical testing and any necessary interviews with the claimant and whether the examiner provided sufficient detail of analysis for VA adjudicators to address theories of entitlement for the benefit sought. Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); and Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In September 2007, the Veteran underwent a VA audiological examination. The examiner opined that the Veteran's hearing loss was not related to service because his hearing was normal at his entrance and separation examinations. This rationale is inadequate because the Court has held that even when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time (see 38 C.F.R. § 3.385 ), he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 160. 

The examiner also found that the Veteran did not have tinnitus based upon his responses at the examination. However, in his January 2007 claim, he stated that he had ringing in his ears, i.e., tinnitus. The Veteran is competent to state that he experiences tinnitus. Charles v. Principi, 16 Vet. App. 370 (2002). On remand, the examiner should address the Veteran's reported tinnitus during the appeal period. 

With regard to his claim for an increased evaluation for residuals of lung cancer, a more recent examination and pulmonary function test (PFT) is necessary for the Board to properly adjudicate his claim. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). His most recent VA respiratory disorders examination was in December 2007, over four years ago. Since then, the Veteran has consistently reported shortness of breath that prevented him from engaging in physical activities such as chores, sports, and some recreational activities. He is unable to bend over or perform sexually because of his shortness of breath. He stated that he had to stop working due to his inability to breathe properly. Because his lung cancer residuals are rated based upon PFT results, a current PFT is required. 

To ensure completeness of the record, the RO should attempt to obtain any outstanding VA and private medical records, if such records exist. 
Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Return the Veteran's claims file to the audiologist who conducted the September 2007 examination to render an addendum opinion. If that examiner is no longer available, schedule the Veteran for a new audiological examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has bilateral hearing loss and tinnitus that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

i) The purpose of the examination is to ascertain whether the Veteran has bilateral hearing loss and tinnitus as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following evidence, which must be specifically addressed in the examination report: 

i) The Veteran's January 2007 claim for service connection for hearing loss wherein he stated that he was exposed to explosions, mortar attacks, and arms fire. He also stated that has ringing in his ears. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus began during active service, is related to any incident of service, or began within one year after discharge from active service. In particular, the examiner must respond to the inquiry as to whether, notwithstanding that the Veteran's pre-separation hearing test was "normal," hearing loss did or could have developed within one year of service, or developed later as a result of service, as noted in the Hensley decision, above. 

f) With regard to tinnitus, in providing the requested opinion in accordance with Training Letter 10-02 (March 2010), the examiner should discuss the medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

g) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

h) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for a respiratory disorders examination and PFT with an appropriate clinician. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

i) The purpose of the examination is to ascertain the severity of the service-connected residuals of lung cancer including a pneumonectomy, and its impact on his employability and daily activities. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) A pulmonary function test must be conducted. Measurement of the Veteran's diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) must be included. 

e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


